DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 1/5/2022 have been entered.  In the amendment, claim 13 has been amended. 
The objection to claim 13 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 1/5/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of and patent granted on US Patent Application Serial No. 17/119,434, and disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,507,893, has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-6 of U.S. Patent No. 10,507,893, alone or in combination with one or more additional references, has been overcome. 
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over at least claims 20-28 of US Patent Application Serial No. 17/119,434 has been overcome. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a foil for a towed cable comprising: a body with a foil shape having a leading edge and a trailing edge and further defining: a first surface extending between the leading edge and the trailing edge configured to provide lift; a second surface opposed the first surface extending between the leading edge and the trailing edge; a first lateral side that extends between a first lateral edge of the first surface, a first lateral edge of the second surface, the leading edge, and the trailing edge; and a second lateral side that extends between a second lateral edge of the first surface, a second lateral edge of the second surface, the leading edge, and the trailing edge; a first conduit defined within a forward half of the body adjacent to the leading edge, open to each of the first and second lateral sides, and configured to receive a cable therethrough; a second conduit defined within the forward half of the body, aft of and parallel to the first conduit, open to each of the first and second lateral sides, and configured to receive a cable therethrough; a third conduit defined within an aft half of the body; and a fourth conduit open to each of the first and second lateral sides and is positioned between the first conduit and the second conduit.
Independent claim 13 recites a foil for a towed cable comprising; a body with a foil shape having a leading edge and a trailing edge and further defining: a first surface extending between the leading edge and the trailing edge configured to provide a lift; a second surface opposed to the first surface extending between the leading edge and the trailing edge; a first lateral side that extends between a first lateral edge of the first surface, a first lateral edge of the second surface, the leading edge, and the trailing edge; and a second lateral side that extends between a second lateral edge of the first surface, a second lateral edge of the second surface, the leading edge, and the trailing edge; a first conduit defined within the body, wherein the first conduit extends laterally within the body adjacent to the leading edge, is open to each of the first and second lateral sides, and is configured to receive a cable therethrough; and a second conduit defined within the body and filled with buoyant material. 
The claimed limitations as recited in combination in independent claim 1 and as recited in combination in independent claim 13, are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Vageskar et al. (US 9,075,165), teaches a foil for a towed cable comprising: a body with a foil shape having a leading edge and a trailing edge and further defining: a first surface extending between the leading edge and the trailing edge configured to provide lift; a second surface opposed the first surface extending between the leading edge and the trailing edge; a first lateral side that extends between a first lateral edge of the first surface, a first lateral edge of the second surface, the leading edge, and the trailing edge; and a second lateral side that extends between a second lateral edge of the first surface, a second lateral edge of the second surface, the leading edge, and the trailing edge; a first conduit defined within a forward half of the body adjacent to the leading edge, open to each of the first and second lateral sides, and configured to receive a cable therethrough; a second conduit defined within the forward half of the body, aft of and parallel to the first conduit, open to each of the first and second lateral sides, and configured to receive a cable therethrough; and a third conduit defined within an aft half of the body. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1 and as recited in combination in independent claim 13. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645